OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*1045Defendant’s contention that the People exercised their peremptory challenges in a racially discriminatory manner is unfounded (see, Batson v Kentucky, 476 US 79). As to each of the stricken jurors in question, the record indicates that the prosecution met its burden of coming forward with a racially neutral reason for challenging them (see, People v Simmons, 79 NY2d 1013; People v Hernandez, 75 NY2d 350, affd 500 US —, 111 S Ct 1859).
Defendant’s assertion that the evidence against him was legally insufficient to sustain his conviction for robbery in the first degree is likewise unavailing. Viewing the proof adduced below in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we conclude that the jury could have rationally found that defendant intended permanently to deprive the undercover police officer of his gun when he took it from him.
We have examined defendant’s remaining contention and find it to be unpreserved for our review.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.